Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2003

Shaev v. Saper
Precedential or Non-Precedential: Precedential

Docket 02-2206




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Shaev v. Saper" (2003). 2003 Decisions. Paper 765.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/765


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 26, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-2206

DAVID B. SHAEV,
       Appellant

v.

LAWRENCE SAPER; ALAN B. ABRAMSON;
DAVID ALTSCHILLER; JOSEPH GRAYZEL, M.D.;
GEORGE HELLER; ARNO NASH; DATASCOPE CORP.

Appeal from the United States District Court
For the District of New Jersey
D.C. No.: 01-CV-3744 (JAP)
District Judge: Honorable Joel A. Pisano

Argued: December 20, 2002

Before: SLOVITER, McKEE, and ROSENN, Circuit Judges.

(Opinion Filed February 21, 2003)

ORDER AMENDING OPINION

The slip opinion in the above case is hereby amended as
follows:

       1. At the end of page 5, after "See" insert "Dist. Ct.
       Op. at."

       2. On page 15, the last line of footnote 7, replace the
       word "businesses" with "bonuses."




       3. On page 17, at the end of footnote 10, replace
       "Security" with "Securities Exchange."

       BY THE COURT:

       /s/ Judge Max RosennCircuit Judge

Dated: February 26 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2